Exhibit COMP E. Robert Spear (8672) E. ROBERT SPEAR, PC 818 Gass Avenue Las Vegas, Nevada 89101 Telephone: (702) 750-0571 Facsimile: (702) 750-0572 Email: rspear@spearlegal.com Attorney for plaintiff Fuego Entertainment, Inc. DISTRICT COURT CLARK COUNTY, NEVADA Fuego Entertainment, Inc., a Nevada Corporation, Plaintiff, vs. ViaShow, Inc., a Nevada Corporation and Nicole Durr, individually. Defendants. Case no.: Dept. no.: COMPLAINT AND DEMAND FOR JURY TRIAL Arbitration exempt: amount in controversy Plaintiff Fuego Entertainment, Inc. (“Plaintiff” or “Fuego”) sues Defendants ViaShow, Inc. (“ViaShow”) and Nicole Durr (“Durr”) (collectively “Defendants”) and states: 1.
